

	

		II

		109th CONGRESS

		1st Session

		S. 626

		IN THE SENATE OF THE UNITED STATES

		

			March 15, 2005

			Mr. Nelson of Nebraska

			 (for himself and Mrs. Hutchison)

			 introduced the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend title XVIII of the Social Security Act to

		  improve access to diabetes self management training by designating certified

		  diabetes educators who are recognized by a nationally recognized certifying

		  body and who meet the same quality standards set forth for other providers of

		  diabetes self management training, as certified providers for purposes of

		  outpatient diabetes self-management training services under part B of the

		  medicare program.

	

	

		1.Short

			 title

			This Act may be cited as the

			 Diabetes Self Management Training Act

			 of 2005.

		2.FindingsCongress makes the following

			 findings:

			(1)Diabetes is

			 widely recognized as one of the top public health threats facing our Nation

			 today. More than 18,000,000 Americans are currently living with diabetes and

			 that number is expected to double by the year 2050. Diabetes is the sixth

			 leading cause of death in the United States, causing more than 200,000 deaths

			 each year.

			(2)Diabetes occurs

			 in two forms. Type 1 diabetes is caused by the body’s inability to produce

			 insulin, a hormone that allows glucose to enter and fuel cells. Type 2 diabetes

			 occurs when the body fails to make enough insulin or fails to properly use it.

			 Type 1 diabetes typically develops in childhood or adolescence and accounts for

			 only 5 to 10 percent of cases of diabetes. Type 2 diabetes accounts for 90 to

			 95 percent of diabetes cases and most often appears among people older than 40.

			 It is especially common in the medicare population, as 1 in 5 adults over age

			 65 has type 2 diabetes.

			(3)Diabetes is a

			 costly disease. In 2002, diabetes accounted for $132,000,000,000 in direct and

			 indirect health care costs. It is especially costly for the medicare program.

			 Individuals with diabetes represent approximately 20 percent of medicare

			 beneficiaries but account for more than 30 percent of fee-for-service medicare

			 expenditures.

			(4)People with type

			 1 diabetes are required to take daily insulin injections to stay alive. While

			 some people with type 2 diabetes need daily insulin injections, others with

			 type 2 diabetes can control their diabetes through healthy meal plans,

			 exercise, and, for some, oral medications. Diabetes self management training

			 (in this section referred to as DSMT), also called diabetes

			 education, provides knowledge and skills training to patients with diabetes,

			 helping them identify barriers, facilitate problem solving, and develop coping

			 skills to effectively manage their diabetes. A certified diabetes educator is a

			 health care professional, often a nurse, dietitian, or pharmacist, who

			 specializes in helping people with diabetes develop the self-management skills

			 needed to stay healthy and avoid costly acute complications and emergency care,

			 as well as debilitating secondary conditions caused by diabetes.

			(5)DSMT has been

			 proven effective in helping to reduce the risks and complications of diabetes.

			 In 2002, the Diabetes Prevention Program study found that participants (all of

			 whom were at increased risk of developing type 2 diabetes) who made lifestyle

			 changes, such as those taught in DSMT programs, reduced their risk of getting

			 type 2 diabetes by 58 percent. Lifestyle intervention worked in all of the

			 groups but it worked particularly well in people aged 60 and older, reducing

			 the development of diabetes by 71 percent. Similarly, studies have found that

			 patients under the care of a certified diabetes educator are better able to

			 control their diabetes and report improvement in their health status. Congress

			 recognized the value of DSMT by creating medicare coverage for this benefit

			 under the Balanced Budget Act of 1997.

			(6)There are

			 currently more than 20,000 diabetes educators in the United States, most of

			 whom are certified diabetes educators credentialed by the National

			 Certification Board for Diabetes Educators (NCBDE). Eligibility for

			 certification as a diabetes educator requires prerequisite qualifying

			 professional credentials in specified health care professions and professional

			 practice experience that includes a minimum number of hours of experience in

			 DSMT. Certified diabetes educators must also pass a rigorous national

			 examination and periodically renew their credentials. Certified diabetes

			 educators are uniquely qualified to provide DSMT under the medicare

			 program.

			3.Recognition of

			 certified diabetes educators as medicare providers for purposes of diabetes

			 outpatient self-management training services

			(a)In

			 generalSection 1861(qq) of the Social Security Act (42 U.S.C.

			 1395x(qq)) is amended—

				(1)in paragraph

			 (2)—

					(A)in subparagraph

			 (A), by inserting , or a certified diabetes educator (as defined in

			 paragraph (3)) who is credentialed by a nationally recognized certifying body

			 for diabetes educators before the semicolon at the end; and

					(B)in subparagraph

			 (B), by striking a physician through meets

			 applicable and inserting the following: a physician, or such

			 other individual or entity, or a certified diabetes educator meets the quality

			 standards described in this paragraph if the physician, other individual or

			 entity, or certified diabetes educator meets quality standards established by

			 the Secretary, except that the physician, other individual or entity, or

			 certified diabetes educator shall be deemed to have met such standards if the

			 physician, other individual or entity, or certified diabetes educator meets

			 applicable; and

					(2)by adding at the

			 end the following new paragraph:

					

						(3)For purposes of paragraph (2), the

				term certified diabetes educator means an individual who—

							(A)is a health care professional who

				specializes in helping individuals with diabetes develop the self-management

				skills needed to overcome the daily challenges and problems caused by the

				disease;

							(B)has met all criteria for initial

				certification, including a prerequisite qualifying professional credential in a

				specified health care profession, has professional practice experience in

				diabetes self-management training that includes a minimum number of hours of

				diabetes self-management training, and has passed a national examination

				offered by a certifying body recognized as entitled to grant certification to

				diabetes educators; and

							(C)has periodically renewed certification

				status following initial certification.

							.

				(b)GAO study and

			 report

				(1)StudyThe

			 Comptroller General of the United States shall conduct a study to identify the

			 barriers that exist for individuals with diabetes in accessing diabetes self

			 management training, including economic and geographic barriers and

			 availability of appropriate referrals and access to adequate, qualified

			 providers.

				(2)ReportNot

			 later than 1 year after the date of enactment of this Act, the Comptroller

			 General of the United States shall submit a report to Congress regarding the

			 study conducted under paragraph (1).

				(c)Effective

			 dateThe amendments made by subsection (a) shall apply to

			 diabetes outpatient self-management training services furnished on or after the

			 date that is 6 months after the date of enactment of this Act.

			

